DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I and Species 2 (Claims 15-19) in the reply filed on 06/06/2022 is acknowledged without traverse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori (US 7199569 B1) in view of Nakahori (US 20100232181 A1).
Regarding Claim 15:
Nakahori teaches that A transformer comprising: 
a closed loop core (not expressly disclose; 41A and 41B formed the close loop in Fig. 21) having a first leg (41C, Col. 10, lines 44-55)  and a second leg (not expressly labeled, see Drawing: 1; i.e. side leg of the core 41A in Fig. 21)
a first primary winding (42B, see Drawing: 1, Col. 10, lines 44-55) surrounding the first leg; 
a second primary winding (45B, see Drawing: 1, Col. 10, lines 44-55) surrounding the first leg; and 
first and second secondary windings surrounding the first leg and disposed between the first and second primary windings (construed from Drawing :1)  ; 
18-11011-US-NP[2]Page 28 of 31wherein current flows in a first direction around the first leg in the first 
secondary winding and current flows in second direction around the first leg in the 
second secondary winding, the second direction being opposite the first direction (not expressly disclose; construed from Drawing: 1 and statement “The secondary winding 45 and the secondary winding 46 are driven in phases opposite to each other in a time-divisional manner by the rectifier circuit 5” in column 10, lines 40-45). 


    PNG
    media_image1.png
    641
    437
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 21

Nakahori does not teach that wherein the first and second secondary windings are disturbed on four levels, with two turns of each of the first and second secondary windings being on each of the four levels;  
	However, Nakahori in another reference in same filed of invention discloses that first (42a-1; Fig. 24; para 0123) and second secondary (42A-2) windings are disturbed on two levels (420-1, 420-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nakahori in view of Nakahori another reference to have the first and second secondary windings are disturbed on four levels, with two turns of each of the first and second secondary windings being on each of the four levels as claimed to provide a big current without parallel operation of a plurality of inverter circuits, transformers and so on (see para 0006)

Regarding Claim 16:
As applied to claim 15, the modified Nakahori discloses the claimed invention except for a third primary winding surrounding the second leg; a fourth primary winding surrounding the second leg; and third and fourth secondary windings surrounding the second leg and disposed between the third and fourth primary windings; wherein the third and fourth secondary windings are disturbed on the four levels, with two turns of each of the third and fourth secondary windings being on each of the four levels; and wherein current flows in first direction around the second leg in the third secondary winding and current flows in second direction around the second leg in the second secondary winding, the second direction being opposite the first direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a third primary winding surrounding the second leg; a fourth primary winding surrounding the second leg; and third and fourth secondary windings surrounding the second leg and disposed between the third and fourth primary windings; wherein the third and fourth secondary windings are disturbed on the four levels, with two turns of each of the third and fourth secondary windings being on each of the four levels; and wherein current flows in first direction around the second leg in the third secondary winding and current flows in second direction around the second leg in the second secondary winding, the second direction being opposite the first direction, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04 (VI-B)

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 17 recites, a first enclosure that includes the first primary winding; 
a second enclosure that includes the second primary winding; and a third enclosure that includes the first secondary winding and the second secondary winding.  
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837